Case 1:19-cv-00429-MSM-LDA Document 50 Filed 08/12/20 Page 1 of 5 PageID #: 806




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF RHODE ISLAND
 ____________________________________
 ANTONE SILVA,                           :
               Plaintiff,                :
                                         :
 v.                                      : C.A. No.: 1:19-cv-00429-MSM-LDA
                                         :
 STATE OF RHODE ISLAND, TOWN :
 OF TIVERTON, PATRICK W. JONES,:
 Individually and as Chief of Police for :
 The Tiverton Police Department,         :
 SERGEANT MICHAEL BARBOZA, :
 JOSHUA PELLETIER and RYAN               :
 HUBER, Town of Tiverton Police          :
 Officers, Individually and in their     :
 official capacity,                      :
               Defendants.               :
 ____________________________________:

     DEFENDANT, STATE OF RHODE ISLAND’S SECOND MOTION TO
                AMEND THE SCHEDULING ORDER

       NOW COMES, the Defendant, State of Rhode Island (“State”), and, pursuant

 to Rule 16(b)(4) of the Federal Rules of Civil Procedure, hereby moves this Honorable

 Court for an Order amending the Scheduling Order in this matter for a second time.

        The State asserts that good cause exists to amend the current Scheduling

 Order. First, factual discovery is scheduled to close on Monday, August 17 th,1 but

 there remain a number of outstanding discovery matters that remain unresolved. For

 example, to date, the Plaintiff has yet to produce his Responses to the State’s First




 1 This Honorable Court’s initial Pretrial Scheduling Order in this matter provided
 that factual discovery was to close on June 16, 2020. See ECF No. 19. On May 26,
 2020, this Honorable Court entered a Text Order granting the State’s First Motion to
 Amend the Scheduling Order, and extended the deadline for the close of factual
 discovery an additional sixty (60) days to Monday, August 17, 2020.
Case 1:19-cv-00429-MSM-LDA Document 50 Filed 08/12/20 Page 2 of 5 PageID #: 807




 and Second Requests for Production of Documents, despite it being well past the

 thirty (30) day response deadline for both sets of responses, as provided for under

 Rule 34(b)(2)(A).2 The State still intends to take the Plaintiff’s deposition in this

 matter, however, the State cannot conduct an adequate deposition of the Plaintiff

 without him first producing his Responses to the State’s First and Second Requests

 for Production of Documents. Additionally, based upon what documents are produced

 by the Plaintiff, and what testimony is provided at his deposition, this may in turn

 lead the State to potentially seek documentation from third parties in possession of

 the same, or to depose additional witnesses.

       Modification of a scheduling order is governed by Federal Rule of Civil

 Procedure 16(b)(4), which provides that “A schedule may be modified only for good

 cause and with the judge’s consent.” See Fed. R. Civ. P. 16(b)(4). Certain motions to

 modify the deadlines in a scheduling order are disfavored and prejudice an opposing

 party when they “require a re-opening of discovery with additional costs, a significant

 postponement of the trial, and a likely major alteration in trial tactics and

 strategy…”. Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st Cir. 2004) (quoting

 Acosta-Mestre v. Hilton Int’l of P.R., Inc., 156 F.3d 49, 52 (1st Cir. 1998)). This is



 2
  Currently, the State has a Motion to Compel the Plaintiff’s Responses to its First
 Requests for Production of Documents pending. As it pertains to this specific set of
 Requests, they were served back on April 23, 2020, and were therefore due by May
 23, 2020. Despite good-faith efforts to provide Plaintiff with additional time to provide
 his Responses to this first set of Requests, no production has been made to date by
 the Plaintiff. Regarding the State’s Second Requests, these were served to the
 Plaintiff on June 26, and were thus due by July 26th. While overdue, the State does
 not currently have a pending Motion to Compel for this second set of requests but
 intends to file one shortly.
                                            2
Case 1:19-cv-00429-MSM-LDA Document 50 Filed 08/12/20 Page 3 of 5 PageID #: 808




 because if amendments were always allowed, no matter the situation, district courts

 would be “powerless to enforce such deadlines,” and “scheduling orders would be little

 more than aspirational statements, to be disregarded by the parties whenever

 compliance proves inconvenient.” U.S. ex rel. D’Agostino v. EV3, Inc., 802 F.3d 188,

 194 (1st Cir. 2015) (referencing O’Connell v. Hyatt Hotels of P.R., 357 F.3d 152, 155

 (1st Cir. 2004)). Generally, amendments are particularly disfavored when they are

 made after, and in derogation of, a deadline imposed by the Court under a previously-

 issued Scheduling order. U.S. ex rel. D’Agostino v. EV3, Inc., 802 F.3d at 194 (1st Cir.

 2015).

          Here, such “good cause” exists. The amendment to the Scheduling Order is

 being sought prior to the expiration of the deadline for the close of factual discovery,

 as opposed to asking this Honorable Court to re-open the same after it has expired,

 and therefore no prejudice would be incurred by either the Plaintiff or the Town for

 extending the same. Additionally, the Plaintiff has yet to produce his Responses to

 the State’s First and Second Requests for Production of Documents, which impacts

 the State’s ability to take his deposition to expedite the close of factual discovery, and

 potentially seek documentation from other relevant sources. This Honorable Court

 should exercise the discretion it possesses and grant the State’s Motion to Enlarge

 the Scheduling Order by an additional sixty (60) days, with a new date for the close

 of factual discovery to occur on Thursday, October 17, 2020. O’Brien v. Town of

 Bellingham, 943 F.3d 514, 527 (1st Cir. 2019) (quoting Jones v. Winnepesaukee Realty,




                                             3
Case 1:19-cv-00429-MSM-LDA Document 50 Filed 08/12/20 Page 4 of 5 PageID #: 809




 990 F.2d 1, 5 (1st Cir. 1993) (“…district court judges ‘enjoy great latitude in carrying

 out case-management functions.”)).

       WHEREFORE, the Defendant, State of Rhode Island respectfully prays that

 this Honorable Court grant its Motion to Amend the Scheduling Order, and enlarge

 all deadlines contained therein an additional sixty (60) days.


                                         Respectfully Submitted,
                                         Defendant,

                                         STATE OF RHODE ISLAND

                                         BY:

                                         PETER F. NERONHA
                                         ATTORNEY GENERAL

                                         /s/ Alexander D. Schultheis____
                                         Alexander D. Schultheis (#9534)
                                         Special Assistant Attorney General
                                         150 South Main Street
                                         Providence, RI 02903
                                         Tel: (401) 274-4400 Ext. 2021
                                         Fax: (401) 222-2995
                                         aschultheis@riag.ri.gov



                       LOCAL RULE 7(c) CERTIFICATION
       Pursuant to Local Rule 7(c) of the United States District Court for the District
 of Rhode Island, the State does not hereby request oral argument on this matter.

                                         /s/ Alexander D. Schultheis




                                            4
Case 1:19-cv-00429-MSM-LDA Document 50 Filed 08/12/20 Page 5 of 5 PageID #: 810




                             CERTIFICATE OF SERVICE
        I hereby certify that on this the 12th day of August, 2020, I caused a copy of the
 within DEFENDANT, STATE OF RHODE ISLAND’S SECOND MOTION TO
 AMEND THE SCHEDULING ORDER to be filed through the ECF System upon the
 following attorneys of record:

 Brian R. Cunha, Esq. (#4074)
 BRIAN CUNHA & ASSOCIATES, P.C.
 311 Pine Street
 Fall River, MA 02720
 Tel: (508) 675-9500
 Fax: (508_ 679-6360
 brian@briancunha.com

 Marc DeSisto, Esq. (#2757)
 Patrick K. Burns, Esq. (#10107)
 DeSisto Law, LLC
 60 Ship Street
 Providence, RI 02903
 Tel: (401) 272-4442
 marc@desistolaw.com
 pburns@desistolaw.com
                                                /s/ Alexander D. Schultheis




                                            5
